DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed March 15, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 3, 4, 6-14, 17, 18, and 22-24 are pending.
4.	In the reply filed on August 19, 2021, applicant elected Group I, now claims 1, 3, 4, 6-8, and 22-24, with traverse.
 5.	Claims 9-14, 17, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
6.	Claims 1, 3, 4, 6-8, and 22-24 are examined on the merits.

Claim Rejections - 35 USC § 101
7.	Claims 1, 3, 4, 6-8, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues:
The claimed composition comprising (1) at least one 5,7,3’,4’-tetrahyroxy flavan-3-ol C4-Cs dimer, at least one dimeric procyanidins aglycone or a combination thereof; (ii) at least one sapogenin; and (iii) at least one excipient has a changed functional property, which is as a whole to improve or increase liver function and to treat liver diseases, especially those caused by viral hepatitis. Especially sapogenin of the claim 1 has activity against hepatitis virus (paragraph [0050]), and gives more synergistic effect to improve liver function and to treat liver diseases. Therefore, combining 5,7,3’,4’- tetrahydroxyflavan-3-ol C4-Cs dimer and sapogenin has markedly different characteristics from any individual naturally occurring counterparts in their natural state. In this view, independent claim 1 is not directed to an exception (Step 2A Prong One: NO) and qualifies as eligible subject matter….

…In this case, the composition of claim 1 as a whole integrates natural products into a practical application. Combining 5,7,3’,4’-tetrahy droxyflavan-3-ol C4-Cs dimer and sapogenin amounts to significantly more than a combination of judicial exception because mixing 5,7,3’,4’- tetrahydroxyflavan-3-ol C4-Cs dimer and sapogenin has the effect of improving or increasing liver function and treating liver diseases, especially those caused by viral hepatitis, and this is not well-understood, routine and conventional in the field. (Step 2A Prong Two: Yes)

However, applicant has not provided any evidence to support the assertion of markedly distinct characteristics in regards to the treatment of hepatitis, liver disease, and liver function.  Thus, this argument is not persuasive without evidence to support the argument.  Furthermore, as discussed in the previous Office action, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Thus, mixing the ingredients together does not amount to significantly more than a combination of judicial exception because mixing compounds is well-understood, routine, and conventional in the field.   Therefore, the additional elements are not considered to amount to significantly more.  Thus, the answer to Step 2B is No.  Consequently, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 103
8.	Claim(s) 1, 3, 4, 7, 8, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 7,329,422) in view of Huang (US 6,888,014) with Rechner (US 2009/0162880) and Perlman (US 2008/0044539) providing definitions.
Hui teaches a composition for treating cancer comprising the 5,7,3’,4’-tetrahydroxyflavan-3-ol C4-C8 dimer procyanidin B-2 (see column 1, lines 20-53).  Procyanidin B-2 is a dimeric procyanidin aglycone (see paragraph 11 of Rechner and paragraph 52 of Perlman which state that procyanidins are non-glycosylated aglycone compounds).  Hui teaches that the procyanidin B-2 is formulated with excipients for oral administration in the form of a tablet or capsule (see column 2, lines 18-27).  The reference does not teach including a sapogenin in the composition.
Huang teaches a compositing for treating cancer which comprises sapogenins (see abstract and column 2, lines 21-37).  The reference teaches that additional anticancer ingredients can be included in the composition (see column 4, line 48).  The composition is formulated for oral administration as a tablet or capsule (see last paragraph of column 4).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat cancer.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat cancer, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cancer.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
The references do not specifically teach adding the ingredients together in the amounts claimed by applicant.  However, as discussed in MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a pharmaceutical composition.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
9.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hui (US 7,329,422) in view of Huang (US 6,888,014) as applied to claims 1, 3, 4, 7, 8, and 22-24 above, and further in view of Farley (US 6,544,564).
The teaching of Hui and Huang are discussed above.  The references not specifically teach combining the 5,7,3’,4’-tetrahydroxyflavan-3-ol C4-C8 dimer and sapogenin with additional ingredients such as green tea.  
Farley teaches an anti-cancer composition comprising green tea (see abstract and claims).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in compositions that treat cancer.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in compositions to treat cancer, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating compositions to treat cancer.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients.  See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).

10.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655